DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed September 19, 2022.

Status of Claims
1.	Claims 1, 3-4 and 8-15 are pending and currently under consideration for patentability.
	Claims 5, 6 and 16-25 are withdrawn as of the January 24, 2022 restriction election.
	Claims 2 and 7 are cancelled as of the September 19, 2022 claim amendment.

Response to Arguments
2.	Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that now amended independent claim 1 is not anticipated, or rendered obvious by, Newkirk or Mayse, whether these references are taken alone or in combination with one another, examiner respectfully disagrees.  Examiner does not contend with applicant’s assertion that Mayse characterizes the intercostal pump as an improvement over pumps that require manual compression by the patient in order to actuate the pump. However, examiner disagrees that a person of ordinary skill in the art would not look to Mayse’s intercostal pump for inspiration to modify Newkirk to pump fluid from the pleural cavity to the abdominal cavity. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Newkirk was applied as the primary reference for rejection and anticipated previously presented claim 1, disclosing all of the previously claimed method steps and structure.  When addressing the language of previously presented claim 2 (now amended into instant claim 1) in the most recent non-final rejection, it was noted that while Newkirk discloses in most embodiments that the second body cavity may be the peritoneal cavity (col. 1, lines 8-13; col. 2, lines 60-63; col. 7, line 62 - col. 8, line 16), and specifically notes that the valve (10) can be used and positioned to withdraw fluid from any cavity within the body with effluent from that cavity being dispersed to any other cavity in the body where it can be dissipated (col. 7, lines 58-62), Newkirk fails to explicitly disclose that the second body cavity comprises the abdominal cavity.  Mayse is cited as a secondary reference for disclosing analogous systems and methods for draining bodily fluid via an intercostal pump (100; abstract; Figs. 1C, 2, 3C), wherein a valve body (110) is provided with inlet and outlet one-way valve elements (320 and 322, respectively) for draining pleural effusion from the pleural cavity to the peritoneal cavity, or the abdomen to be reabsorbed (col. 2, lines 46-50; col. 9, lines 11-41).  In view of the combined teaching of: Newkirk disclosing that effluent from the pleural cavity (col. 7, lines 63-65) can be dispersed to any other cavity in the body where it can be dissipated (col. 7, lines 58-62), and Mayse disclosing that the second body cavity can be the abdomen (col. 2, lines 46-50; col. 9, lines 11-41), it is maintained that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second body cavity effusion drainage location disclosed by Newkirk to be the abdominal cavity, similar to that disclosed by Mayse, in order to utilize the natural expansion and contraction of the pleural cavity and abdominal cavity during patient’s breathing to activate the pump via pressure differentials between the two cavities, as suggested by Mayse in column 9, lines 11-41.  Additionally, one having ordinary skill in the art would recognize that the peritoneal cavity disclosed by Newkirk is part of the abdominal cavity, even though Newkirk does not explicitly say “abdominal cavity.” Further, Mayse does not require pump activation be compression due to displacement of the patient’s ribs, as argued by applicant; Mayse also notes pump activation by changes in pressure between two cavities (col. 9, lines 11-21), and pumps located within the abdomen that are activated by changes in pressure within the abdominal cavity (col. 9, lines 22-28).
With regard to applicant’s argument that Mayse completely fails to teach or suggest Applicant’s claimed limitation of a method comprising, inter alia, implanting a valve in the body of the patient by accessing the thoracic cavity and advancing the distal end of the valve through the parietal pleura, through the diaphragm and into the abdominal cavity, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Newkirk was applied as the primary reference for rejection and anticipated previously presented claim 1, disclosing all of the previously claimed method steps and structure. When addressing the language of previously presented claim 7 (now amended into instant claim 1) in the most recent non-final rejection, it was noted that while Newkirk discloses that the valve (10) is implanted into the patient by accessing the thoracic cavity (“J-wire insertion needle into the pleural cavity”; col. 8, lines 2-5) and advancing the distal end (outlet 14, 42) of the valve (10) into the second body cavity (“the outlet catheter is inserted into the peritoneal cavity by insertion through a tunnel formed through the abdominal muscle”; col. 8, lines 11-14), Newkirk fails to explicitly disclose the method step of advancing the distal end of the valve through the parietal pleura, through the diaphragm and into the abdominal cavity. Mayse is utilized as a secondary reference for disclosing and rendering obvious the method step of advancing the distal end of the valve through the parietal pleura, through the diaphragm and into the abdominal cavity, as Mayse discloses method steps (500) of implantation of the valve (100; Fig. 5A), wherein the valve (100) is implanted into an intercostal space of the patient (step 502) to establish fluid communication with the pleural cavity (step 504), which is specifically noted as the space between the visceral pleura and the parietal pleura (col. 1, lines 27-30), and then establish fluid communication with a second area (step 506); wherein the valve (100) may be implanted using known surgical techniques (col. 9, lines 55-59). In column 2, lines 46-63, Mayse provides further suggestion for advancing the distal end of the valve through the parietal pleura, through the diaphragm and into the abdominal cavity, as it is noted that “the pleuroperitoneal shunt is tunneled under the skin from the chest to the abdomen with the pumping chamber lodged in a subcutaneous pocket overlying the costal margin, or lower edge, of the rib cage.”  In view of the combined teachings of Newkirk and Mayse, it is maintained that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the steps of valve implantation disclosed by Newkirk in view of Mayse, to specify that the distal end of the valve is advanced through the parietal pleura, through the diaphragm and into the abdominal cavity, since the abdominal cavity is capable of being accessed through the diaphragm using known surgical techniques, as suggested by Mayse in column 9, lines 55-59, and in order to access the abdominal cavity through the diaphragm, the valve would inherently have to pass through parietal pleura, as suggested by Mayse in column 1, lines 27-30.
In response to applicant's argument that Mayse fails to show the same direction of implantation as applicant’s invention, it is noted that the features upon which applicant relies (i.e., “direction of implantation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, it is unclear as to how Mayse’s implanting step is done opposite to the manner in which the method is claimed by applicant, since Mayse implants the valve (110) in the body of a patient such that the inlet of the valve (110) is fluidically connected to the pleural cavity of the patient, and such that the outlet valve is fluidically connected to an abdominal cavity (col. 2, lines 46-50; col. 9, lines 11-41), similar to that claimed.  Even if Mayse were to implant the inlet at the pleural cavity first, the distal end of the valve would still have to be advanced through the parietal pleura, and through the diaphragm in order to access the abdominal cavity - and the claims do not include specific language with regard to one step coming before another.
In response to applicant’s argument that Sander is not believed to remedy the deficiencies of Newkirk regarding the previously applied rejections to claims 3, 14 and 15, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of the above response to applicant’s arguments, the previous grounds of rejection are maintained, below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claim(s) 1, 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 4,850,955) in view of Mayse et al. (US 9,393,387).

4.	With regard to claim 1, Newkirk discloses a method for treating pleural effusion (col. 1, lines 16-41) in a patient (abstract; col. 1, lines 5-13; col. 2, lines 58-64), the method comprising: providing a valve (drainage apparatus or shunt device, 10; Fig. 1) comprising: a body (a truncated hyperbolic or domed pump, 12) having a distal end (Figs. 1, 2, 4), a proximal end (Figs. 1, 2, 4) and a lumen (cavity, 86) extending therebetween (best seen in Figs. 4, 5); an inlet (inlet connector, 34), disposed at the proximal end of the body (12; Figs. 2, 4), the inlet (34) being fluidically connected to the lumen (86; col. 5, lines 50-66); an outlet (outlet vestibule, 14, 32) disposed at the distal end of the body (12; Figs. 2, 4), the outlet (14, 32) being fluidically connected to the lumen (86; col. 5, lines 14-21 and 50-66); and at least one valve element (inlet valve, 60; Figs. 2, 4) disposed in the lumen (86) of the body (12), the at least one valve element (60) being a one-way valve element configured to permit the passage of fluid in a single direction through the lumen (86) of the body (12; “one-way flap or miter valve… to provide a one-way flow path through the shunt device”; col. 3, lines 46-60; col. 6, lines 22-29); and implanting the valve (10; “implantable shunt”; abstract) in the body of the patient (col. 7, line 63 - col. 8, line 16) such that the inlet (34) of the valve (10) is fluidically connected to the pleural cavity (“effusion is withdrawn from the pleural or chest cavity”; col. 7, lines 63-65) of the patient, and such that the outlet (32) of the valve (10) is fluidically connected to a second body cavity (“any other cavity in the body where it can be dissipated”; col. 7, lines 57-62; col. 1, lines 5-13; col. 2, lines 60-63).
	While Newkirk discloses in most embodiments that the second body cavity may be the peritoneal cavity (col. 1, lines 8-13; col. 2, lines 60-63; col. 7, line 62 - col. 8, line 16), and specifically notes that the valve (10) can be used and positioned to withdraw fluid from any cavity within the body with effluent from that cavity being dispersed to any other cavity in the body where it can be dissipated (col. 7, lines 58-62), Newkirk fails to explicitly disclose that the second body cavity comprises the abdominal cavity.
	However, Mayse discloses systems and methods for draining bodily fluid via an intercostal pump (100; abstract; Figs. 1C, 2, 3C), wherein a valve body (110) is provided with inlet and outlet one-way valve elements (320 and 322, respectively) for draining pleural effusion from the pleural cavity to the peritoneal cavity, or the abdomen to be reabsorbed (col. 2, lines 46-50; col. 9, lines 11-41).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second body cavity effusion drainage location disclosed by Newkirk to be the abdominal cavity, similar to that disclosed by Mayse, in order to utilize the natural expansion and contraction of the pleural cavity and abdominal cavity during patient’s breathing to activate the pump via pressure differentials between the two cavities, as suggested by Mayse in column 9, lines 11-41.  Additionally, one having ordinary skill in the art would recognize that the peritoneal cavity disclosed by Newkirk is part of the abdominal cavity, even though Newkirk does not explicitly say “abdominal cavity.”
	Further, while Newkirk discloses that the valve (10) is implanted into the patient by accessing the thoracic cavity (“J-wire insertion needle into the pleural cavity”; col. 8, lines 2-5) and advancing the distal end (outlet 14, 42) of the valve (10) into the second body cavity (“the outlet catheter is inserted into the peritoneal cavity by insertion through a tunnel formed through the abdominal muscle”; col. 8, lines 11-14), Newkirk fails to explicitly disclose the method step of advancing the distal end of the valve through the parietal pleura, through the diaphragm and into the abdominal cavity.
	However, Mayse discloses method steps (500) of implantation of the valve (100; Fig. 5A), wherein the valve (100) is implanted into an intercostal space of the patient (step 502) to establish fluid communication with the pleural cavity (step 504), which is specifically noted as the space between the visceral pleura and the parietal pleura (col. 1, lines 27-30), and then establish fluid communication with an abdominal cavity (step 506; col. 2, lines 46-50; col. 9, lines 11-41); wherein the valve (100) may be implanted using known surgical techniques (col. 9, lines 55-59); such as tunneling under the skin from the chest to the abdomen (col. 2, lines 46-63).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the steps of valve implantation disclosed by Newkirk in view of Mayse, to specify that the distal end of the valve is advanced through the parietal pleura, through the diaphragm and into the abdominal cavity, since the abdominal cavity is capable of being accessed through the diaphragm using known surgical techniques, as suggested by Mayse in column 9, lines 55-59, and in order to access the abdominal cavity through the diaphragm, the valve would inherently have to pass through parietal pleura, as suggested by Mayse in column 1, lines 27-30.

5.	With regard to claim 4, Newkirk discloses that the at least one valve element (one-way outlet valve, 62; Figs. 4, 6, 7) is formed out of the distal end of the lumen (86; outlet valve, 62 is inserted into aperture, 80 and permanently bonded to the inside of the sidewall of the pump body to form a liquid-tight pump body; col. 7, lines 3-12) by flattening (“cementing along the outer longitudinal edges, to form a flat, tubular section”; col. 6, lines 34-40) the distal end of the lumen (flat tubular section is formed from halves, 76 and 78) of the valve (10) so as to form the valve element (62, one-way flap or meter valve formed of a small section of tubing bonded to the flat tubular section formed from halves 76, 78; col. 6, line 64 - col. 7, line 5; claim 1 part (e), col. 10, lines 55-63).

6.	With regard to claim 8, Newkirk discloses that a valve body (12) length of 50 millimeters (col. 8, lines 35-50), which is greater than the thickness of the diaphragm (known to be 2.2 - 2.8 mm in healthy individuals) plus the thickness of the parietal pleura (known to be 0.2 to 0.4 mm in healthy individuals) plus the thickness of the interstitial tissue (which is known to be less than 46.6 mm) through which the valve (10) is to extend.

7.	With regard to claims 9-11, while Newkirk discloses that the at least one valve element (60, 62) is configured to allow the passage of fluid therethrough at minute pressure differentials across the valve element (60, 62; col. 3, lines 56-60), Newkirk and Mayse fail to explicitly disclose that the at least one valve element is configured to allow the passage of fluid therethrough when the pressure differential across the valve element is less than 2 mmHg in a selected direction.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cracking pressure of the at least one valve element disclosed by Newkirk in view of Mayse to allow passage of fluid therethrough when the pressure differential across the valve element is less than 2 mmHg in a selected direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to determine the optimum “minute pressure differential” required for cracking the valve elements open for efficient drainage of effusion, as suggested by Newkirk in column 3, lines 56-60.

8.	With regard to claim 12, Newkirk discloses that the body (12) of the valve (10) comprises a circular cross-section (best seen in Fig. 6).

9.	With regard to claim 13, Newkirk discloses that the body (12) of the valve (10) is radially compressible (compressible dome, 48; see Figs. 4, 7; col. 2, lines 65-68; col. 7, lines 29-34).

10.	Claims 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk in view of Mayse, as applied to claim 1 above, and further in view of Sander et al. (US PGPUB 2009/0281557).

11.	With regard to claims 3 and 14-15, while Newkirk discloses that the body (12) of the valve (10) utilizes tabs (26) and apertures (28; Figs. 1, 2) so as to anchor the valve body (12) to adjacent tissue in position after the valve (10) is implanted in the body of the patient (col. 5, lines 39-49), Newkirk and Mayse are silent in regard to the body of the valve comprising a covered expandable stent body, wherein the stent body is configured to promote ingrowth of adjacent tissue into the stent body in position after the valve is implanted in the body of the patient.
	However, Sander discloses a tissue anchor for securing tissue layers (abstract), wherein an expandable tissue anchor or stent (150; Fig. 9) is provided with a one-way flap valve (180; [0049]; abstract; [0010-0011]), and wherein ingrowth of adjacent tissue into the stent body (150) after the tissue anchor or stent (150) is expanded and implanted in the body of the patient is promoted (tissue knitting or ingrowth promoted to inhibit leakage; [0060]). Further, Sander suggests the use of coverings or membranes (24; shown in Fig. 3B) that may be provided partially over the exterior of the expandable stent body (150; [0015-0016]; [0042]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve body disclosed by Newkirk in view of Mayse to be a covered expandable stent body similar to that disclosed by Sander, in order to tightly anchor the valve body to the implant location after being delivered in a constrained configuration and control which portions of the valve body provide for tissue ingrowth to prevent leakage, as suggested by Sander in paragraphs [0012] and [0060], respectively.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J MENSH/Primary Examiner, Art Unit 3781